Citation Nr: 1810248	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, to include cellulitis, polyarthralgia, and osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to September 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction is currently retained by the RO in Detroit, Michigan.

In February 2017 correspondence, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e). 

In a December 2013 Statement of the Case and an October 2017 Board decision, the Veteran's claim of entitlement to service connection for a right knee disability was reopened. In October 2017, the Board remanded the claim for further evidentiary development. The VA knee examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. In-service cellulitis of the right knee was acute and resolved. 

2. A knee disability, other than cellulitis, was not manifest during service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease. 



CONCLUSION OF LAW

A right knee disability, to include cellulitis, polyarthralgia, and osteoarthritis, was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R.     §§ 3.102, 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a right knee disability, to include cellulitis, polyarthralgia, and osteoarthritis. After review of the entire record, the Board finds the preponderance of the evidence is against a finding of a medical nexus between active service and the Veteran's right knee disability.

Service personnel records show that the Veteran served as a radio teletype operator with service in Germany but not in the Republic of Vietnam. 

Service treatment records reflect the Veteran presented in July 1972 after one month of service with right knee rash and effusion. Upon physical examination, the Veteran exhibited some swelling of the right leg, marked effusion of the right knee, but otherwise no history of knee trauma. The examination of the knee was otherwise negative. A July 1972 x-ray of the right knee was reportedly negative. Subsequent service treatment records dated July 1972 indicate the Veteran was diagnosed with cellulitis of the right knee and treated with antibiotics. Records further note the Veteran experienced "rapid healing" with penicillin. The Veteran completed recruit and advanced training and performed his duties for the remainder of his service.  He reported in his separation examination in August 1973 that he was in good health. A clinical evaluation of the lower extremities was normal. 

In a March 1976 VA examination, the VA examiner reported that there was no evidence of cellulitis of the knee at this time. The Veteran underwent a subsequent VA examination in June 2007. The examination report noted no muscle weakness, pain, joint stiffness, instability, redness, swelling, arthritis, or gout. The VA examiner observed normal musculature, and no muscle atrophy, weakness, or instability to ambulation. The VA examiner stated that the Veteran's range of motion was good. 

VA outpatient treatment records dated January 2008 reflect the Veteran displayed good strength and full range of motion in the extremities. Thereafter, in July 2008, the Veteran endorsed weakness and "popping" in the right knee. In August 2008, the Veteran was diagnosed with osteoarthritis of the right knee. Treatment records dated August 2010, September 2010, and January 2011 report a normal physical examination and normal range of motion of the knees. 

Records of examination and adjudication by the Social Security Administration (SSA) for disability benefits in 2010 are entirely silent for reports by the Veteran or observation by examiners of a right knee disorder. 

The Veteran endorsed knee pain in May 2016 and VA outpatient treatment records reflect the Veteran was diagnosed with polyarthralgia. The Veteran reported that he had experienced knee pain since service in Vietnam.  Personnel records show that the Veteran served in Germany but never in Vietnam.  The Veteran reported to VA clinicians and to SSA examiners that he had worked as a commercial cook for more than three decades after service until 2006.  

Pursuant to the October 2017 Board remand, a VA examination was obtained in December 2017. The VA examiner opined the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The VA examiner noted the only condition the Veteran was treated for in relation to his right knee while in service is cellulitis. The VA examiner clarified that cellulitis is a bacterial infection of the skin that has nothing to do with joint discomfort or polyarthralgia. The VA examiner referenced service treatment records that indicate the cellulitis resolved well with IV antibiotics with no residuals noted in the Veteran's separation examination. Regarding polyarthralgia, the VA examiner stated that the condition is aching in the joints involving five or more joints, and is not related to or a result of cellulitis. The VA examiner reported that there is no evidence of polyarthralgia until 2008, or 35 years after separation from the military. The VA examiner opined the Veteran has no current diagnosis of cellulitis and did not have a diagnosis of polyarthralgia while in the military. 

The Board finds the December 2017 VA examiner's opinions of significant probative value. The examiner's opinions were based on a review of the relevant treatment records, and clear and detailed contentions of the Veteran. The opinions adequately addressed and reconciled the Veteran's subjective complaints with her comprehensive review of the medical evidence of record. Further, complete and thorough rationales were provided for the opinions rendered. The conclusions are fully explained and consistent with the evidence of record, and are accorded significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 295. 

The record reflects that the Veteran's cellulitis was acute and resolved in service. The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." See McClain v. Nicholson, 21 Vet. App. 319 (2007). Here, the totality of the competent evidence does not reflect that the Veteran has a current diagnosis of cellulitis during the relevant period on appeal. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As discussed above, service treatment records indicate that cellulitis manifested in service but was resolved with antibiotics before the Veteran's separation from service. The March 1976 VA examiner reported that there was no evidence of cellulitis of the knee. 

Turning to polyarthralgia and osteoarthritis of the right knee, the medical evidence of record does not demonstrate that the conditions arose in service or are otherwise related to service. A July 1972 in-service x-ray of the right knee was reportedly negative, and in his separation examination, a clinical evaluation of the lower extremities was normal. The record further reflects the Veteran first endorsed and was diagnosed with osteoarthritis of the right knee in August 2008, and polyarthralgia in May 2016. 

The Veteran asserts that he is entitled to service connection for a right knee disability, and contends that his polyarthralgia of the knee began in service. While the Veteran may be competent to report the manifestation of symptoms of knee pain, he is not competent to provide medical opinions regarding the causes or aggravating factors of polyarthralgia or osteoarthritis. As the Veteran is not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters. See Jandreau, 492 F.3d at 1376-77; Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Therefore, his lay assertions in this regard have no probative value.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with osteoarthritis and is therefore considered a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, both theories are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. However as discussed above, the medical evidence does not show that the Veteran's osteoarthritis of the right knee manifested to a sufficient degree in-service to identify the disease entity or within the first post-service year.  The Board finds that his reports to clinicians of knee symptoms since service in Vietnam are not credible because he did not serve in Vietnam and because the reports are inconsistent with the results of the discharge physical examination and VA examinations in 1976 and 2007.  

In sum, the competent and credible evidence of record does not demonstrate that the Veteran's knee disability arose in service or is otherwise related to service. As there is no competent nexus opinion underlying the claim, service connection for the disability is not warranted. 38 C.F.R. §§ 3.303, 3.310. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee disability, to include cellulitis, polyarthralgia, and osteoarthritis, is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


